Citation Nr: 1013275	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-14 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for United States Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in July 1995.  The appellant 
asserts that during World War II the decedent served in the 
Philippine Commonwealth Army, including with recognized 
guerrillas, in the service of the United States Armed Forces 
in the Far East (USAFFE).

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a VA Regional Office 
(RO).  In that decision, the RO denied the appellant's claim 
for VA death benefits.  This matter was previously remanded 
to the Appeals Management Center (AMC) for further 
development in January 2007.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board's January 2007 remand instructions directed the 
AMC to provide the appellant with a VA Form 21-22, so she 
could appoint a representative.  Unfortunately, some time 
after July 2007, the claims file was lost.  All that remains 
is a partially rebuilt file, including a copy of the January 
2007 Board remand, letters from the AMC to the appellant 
dated in March 2007, July 2007, and January 2010, and a 
February 2010 supplemental statement of the case.  The Board 
finds that the record is currently inadequate to address the 
merits of the appeal.

It appears that AMC has contacted the appellant by letter to 
inform her of the fact of the missing file, and the AMC 
requested that she submit any additional evidence.  No 
response has apparently been received.  Despite the efforts 
of the AMC in this regard, the Board notes that in cases 
such as this where records in the custody of VA have been 
lost, VA has a well-established "heightened" duty to assist 
in the development of the claim.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005).  Under the 
particular circumstances of this case, a remand is necessary 
to comply with the VA's duty to assist.  

On remand, the AMC should direct the RO to attempt to 
reconstruct the file to the fullest extent possible.  
Attempts to reconstruct the file should include: checking 
all pertinent electronic records (for copies of any 
administrative decisions, correspondence, etc.) or any other 
records available in the RO; seeking copies of any records 
the RO may have received from Federal records depositories, 
include the National Personnel Records Center; and asking 
the appellant to resubmit copies of any pertinent records 
cited in the electronic records and copies of all pertinent 
information and evidence in her possession.

Finally, the Board notes that the VA Form 8 (Certification 
of Appeal), dated in March 2010, states that the appellant 
has an accredited representative and that the appellant 
requested a hearing but that the transcript is not 
associated with the claims file.  The Board finds that the 
record is unclear as to whether the appellant has appointed 
a representative, as well as whether a hearing has been 
conducted or requested.  Clarification of these issues is 
necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should request the 
appellant to clarify whether she has 
appointed a representative.  If the 
appellant has appointed a representative, 
then the AMC/RO should take appropriate 
action to obtain an executed VA Form 21-
22.  If the appellant has not appointed a 
representative, then the AMC/RO should 
furnish the appellant with another VA Form 
21-22 so that she may effectively appoint 
a representative.

2.  The AMC/RO should take appropriate 
action to clarify whether a hearing has 
been requested or conducted.  If a hearing 
has been conducted, then the AMC/RO should 
obtain the hearing transcript and/or 
summary.  If a hearing was held but the 
transcript lost, the appellant should be 
asked if she wishes to appear at another 
hearing.  If a hearing has not been 
conducted, then the AMC/RO should request 
the appellant to clarify whether a hearing 
is desired.

3.  The AMC/RO should again contact the 
appellant and request that she resubmit 
copies of all evidence and information 
pertaining to her claim in her possession.

4.  The AMC should instruct the RO to 
attempt to reconstruct the claims file to 
the fullest extent possible.  The RO 
should search all pertinent electronic 
records for copies of any correspondence, 
administrative decisions, and the 
statement of the case and/or any 
supplemental statements of the case 
addressing the merits of the claim, as 
well as any other available and relevant 
records.  The AMC should also request 
copies of all records the RO has received 
from Federal records depositories 
regarding the appellant's deceased spouse 
(including certifications of 
service/nonservice), or request 
recertification if copies of previous 
certifications are unavailable.

5.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is 
not granted, the appellant (and her 
representative if she has appointed one) 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


